JOHNSTONE, Justice.
Gary Wade Puckett sued David Kaplan for legal malpractice in connection with Kaplan’s representation of Puckett in a criminal case. Kaplan joined two prosecutors and a Kentucky State Police chemist as third-party defendants. The trial court found that the third-party defendants were immune from suit and that Kaplan was not entitled to indemnity, contribution, or apportionment from the third-party defendants. For these two reasons, the trial court dismissed Kaplan’s third-party complaint. The Court of Appeals affirmed the trial court’s ruling as to the prosecutors *919and affirmed as to the chemist on different grounds. Further, the Court of Appeals indicated, but did not specifically hold, that fault could be apportioned against the prosecutors and the chemist. We affirm in part, and reverse in part.
In June 1994, Gary Puckett was tried for wanton murder and arson. Kaplan represented Puckett at trial. Anne Hay-nie and Thomas Dyke represented the Commonwealth. The prosecution relied heavily on the fact that expert testimony revealed the presence of accelerants on debris taken from the fire and from the clothes worn by Puckett near the time the fire started. But in fact, there was no identity among the accelerants. The chemical composition of the accelerants found on remnants from the fire was different from the chemical composition of the accelerant found on Puckett’s clothes.
The lack of identity in the accelerants was not revealed in the report prepared by Kenneth Rider, the KSP chemist who testified for the Commonwealth. But Rider’s notes regarding his analysis and the gas chromatograms did reveal the discrepancy. The Commonwealth disclosed the report, but did not include Rider’s notes or the gas chromatography results. Kaplan neither specifically requested these during discovery nor retained an expert to review the report’s results and conclusions.
Puckett was convicted of all charges and sentenced to life imprisonment on the murder conviction and twenty-five years on the arson conviction. On his matter-of-right appeal, this Court affirmed both his conviction and sentence. After his judgment was affirmed on appeal, Puckett and the Commonwealth Attorney’s Office made a joint motion to vacate the judgment and grant a new trial. The motion was based on the Commonwealth’s acknowledged failure to appreciate the exculpatory nature of the lack of identity of the accelerants found on the fire debris and those found on Puckett’s clothes. The trial court granted the motion. In September 1996, Puckett was acquitted of all charges against him at retrial.
After his acquittal, Puckett filed a legal malpractice action against Kaplan. In the complaint, Puckett alleged that Kaplan’s ineffective assistance of counsel caused his wrongful conviction. Puckett claimed, in part, that Kaplan was negligent in failing to discover lack of identity among the ac-celerant evidence and in failing to have the chemist’s report subjected to independent expert analysis. In turn, Kaplan joined Haynie, Dyke, and Rider as third-party defendants.
The third-party defendants moved to dismiss the complaint against them. The trial court found that Haynie and Dyke were immune from suit and found that Kaplan’s third-party complaint failed to state a claim upon which relief could be granted. On these grounds, the trial court granted the motion to dismiss. The Court of Appeals held that Haynie, Dyke, and Rider were absolutely immune from suit and affirmed the trial court’s summary judgment in their favor. Finally, the Court of Appeals indicated, but did not specifically hold, that fault could be apportioned against Haynie, Dyke, and Rider.
On appeal, Kaplan argues that Haynie and Dyke are entitled to only qualified immunity and that a material issue of fact exists as to whether they are entitled to immunity in this case. Further, he argues that there are genuine issues of material fact as to Rider’s negligence and whether he is entitled to immunity. Finally, he argues that regardless of the immunity questions, he is entitled to apportion fault against all three under KRS 411.182.

*920
PROSECUTORS’ IMMUNITY

In the amended third-party complaint, Kaplan alleges that Haynie and Dyke failed to disclose exculpatory evidence as required by the trial court’s pretrial order, which failure compromised Kaplan’s ability to effectively represent Puckett at his first trial. These allegations occurred beyond the investigation phase of the case. Rather, the alleged failure to disclose evidence occurred at a point in time when the prosecutors were acting as advocates. Thus, we hold that the prosecutors are entitled to absolute immunity. See Buckley v. Fitzsimmons, 509 U.S. 259, 273-74, 113 S.Ct. 2606, 2616, 125 L.Ed.2d 209, 226 (1993).
Our holding reflects the policy decision made by this Court in McCollum v. Garrett, Ky., 880 S.W.2d 530 (1994), in which we drew a distinction between a prosecutor’s role as investigator and his or her role as an advocate for the Commonwealth:
During the time in which [the prosecutor] essentially acted as an investigator, the protection available to him was qualified immunity. Upon the commencement of prosecution and the assumption of his role of prosecutor, [the prosecutor’s] immunity became absolute.
Id. at 535.
In a case involving facts similar to those in the case at bar, the U.S. Supreme Court articulated why it made the same policy choice as we made in McCollum and reaffirm today:
[S]uits that survived the pleadings would pose substantial danger of liability even to the honest prosecutor. The prosecutor’s possible knowledge of a witness’ falsehoods, the materiality of evidence not revealed to the defense, the propriety of a closing argument, and—ultimately in every case—the likelihood that prose-cutorial misconduct so infected a trial as to deny due process, are typical of issues with which judges struggle in actions for post-trial relief, sometimes to differing conclusions. The presentation of such issues in a § 1983 [civil] action often would require a virtual retrial of the criminal offense in a new forum .... It is fair to say, we think, that the honest prosecutor would face greater difficulty in meeting the standards of qualified immunity than other executive or administrative officials. Frequently acting under serious constraints of time and even information, a prosecutor inevitably makes many decisions that could engender colorable claims of constitutional deprivation. Defending these decisions, often years after they were made, could impose unique and intolerable burdens upon a prosecutor responsible annually for hundreds of indictments and trials.
Imbler v. Pachtman, 424 U.S. 409, 425-26, 96 S.Ct. 984, 992-93, 47 L.Ed.2d 128, MO-41 (1976) (emphasis added).

RIDER

The amended third-party complaint alleges that Rider failed to disclose the results of his tests to the defense. On appeal, Kaplan argues that Rider had a constitutional duty under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), to disclose to the defense the exculpatory portions of analysis and tests. Brady clearly imposes a duty upon the prosecutor to disclose exculpatory material:
We ... hold that the suppression by the prosecution of evidence favorable to an accused upon request violates due pro*921cess where the evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.
Id. at 87, 88 S.Ct. at 1196, 10 L.Ed.2d at 218.
Kaplan points to no authority that imposes the same obligation on a witness for the Commonwealth or an agent working on the Commonwealth’s behalf. Moreover, RCr 7.24 places the obligation to disclose evidence solely upon the attorney for the Commonwealth. We can see no sound reason to place an independent duty on witnesses for, and agents of, the Commonwealth to disclose exculpatory evidence directly to a criminal defendant. And Kaplan advances none. Thus, we hold that Rider had no duty to disclose the results of his report directly to Puckett or his counsel.
This leaves Rider’s testimony as the only possible remaining source of his liability. But the law of the Commonwealth is that a witness testifying in a judicial proceeding has absolute immunity from liability if his or her testimony has some relation to the proceeding. See Lawson v. Hensley, Ky.App., 712 S.W.2d 869, 370 (1986). As Rider’s testimony related directly to the proceeding, he is absolutely immune from liability.

DISMISSAL OF THIRD-PARTY COMPLAINT

CR 14.01 provides in pertinent part that a “defendant may move for leave as a third-party plaintiff to assert a claim against a person not a party to the action who is or may be liable to him for all or part of the plaintiffs claim against him.” (Emphasis added). Absolute immunity means “a complete exemption from civil liability .... ” Black’s Law Dictionary, 753 (7th ed.1999). Because Haynie, Dyke, and Rider had no legal liability to Kaplan as third-party plaintiff, we hold that the trial court correctly dismissed Kaplan’s third-party complaint against them.

APPORTIONMENT

Finally, Kaplan argues that even if Haynie, Dyke, and Rider are immune from liability, they still should be subject to apportionment of fault under KRS 411.182, which provides in pertinent part:
(1) In all tort actions ... involving fault of more than one party to the action, including third-party defendants and persons who have been released under subsection (4) of this section, the court, unless otherwise agreed by all parties, shall instruct the jury to answer interrogatories or, if there is no jury, shall make findings indicating:
(a) The amount of damages each claimant would be entitled to recover if contributory fault is disregarded; and
(b) The percentage of the total fault of all the parties to each claim that is allocated to each claimant, defendant, third-party defendant, and person who has been released from liability under subsection (4) of this section.
[[Image here]]
(4) A release, covenant not to sue, or similar agreement entered into by a claimant and a person liable, shall discharge that person from all liability for contribution, but it shall not be considered to discharge any other persons liable upon the same claim unless it so provides. However, the claim of the releasing person against other persons shall be reduced by the amount of the released persons’ equitable share of the *922obligation, determined in accordance with the provisions of this section.
In its opinion, the Court of Appeals stated its belief that fault could be apportioned against Haynie, Dyke, and Rider notwithstanding their absolute immunity from liability. The Court of Appeals reasoned that to do otherwise would penalize Kaplan for their immunity. The Court of Appeals approached this problem from the wrong direction. Whether fault can be apportioned against someone with absolute immunity from liability is determined by construing the statute. However, the Court of Appeals reached its conclusion based upon a policy decision. The Court of Appeals’ conclusion is contrary to the plain language of the statute.
Haynie, Dyke, and Rider are not third-party defendants as listed in KRS 411.182(1). Nor are they settling tort-fea-sors under section (4). A number of Court of Appeals’ decisions limit the right to apportionment under KRS 411.182 to parties and other persons who fall within the scope of the statute. “When the statute states that the trier-of-fact shall consider the conduct of ‘each party at fault,’ such phrase means those parties complying with the statute as named parties to the litigation and those who have settled prior to litigation, not the world at large.” Baker v. Webb, Ky.App., 888 S.W.2d 898, 900 (1994); see also Copass v. Monroe County Medical Foundation, Ky., 900 S.W.2d 617, 619-20 (1995); Bass v. Williams, Ky.App., 839 S.W.2d 559, 563-64 (1992). We agree with this line of cases and hold that fault cannot be apportioned against Haynie, Dyke, and Rider because they do not fall within the scope of those to whom fault can be apportioned against under KRS 411.182.
For the reasons set forth above, we affirm that part of the Court of Appeals’ opinion that affirms the trial court’s dismissal of Kaplan’s third-party complaint. We reverse that part of the Court of Appeals’ opinion that indicates that Kaplan can apportion fault against Haynie, Dyke, and Rider.
LAMBERT, C.J.; COOPER and WINTERSHEIMER, JJ., concur.
KELLER, J., concurs in part and dissents in part by separate opinion, with GRAVES and STUMBO, JJ., joining.